UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-4222



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


PAULA K. ADAMS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-94-140)


Submitted:   August 10, 1999                 Decided:   August 31, 1999


Before ERVIN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hunt L. Charach, Federal Public Defender, George H. Lancaster, Jr.,
First Assistant Federal Public Defender, Charleston, West Virginia,
for Appellant. Rebecca A. Betts, United States Attorney, Lisa A.
Green, Assistant United States Attorney, Huntington, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paula K. Adams appeals from her probation revocation. Her at-

torney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating that in his view there are no

meritorious grounds for appeal but raising one issue:       whether the

district court erred by failing to inform Adams of her right to an

attorney   at   her   revocation   hearing.   See   Fed.   R.   Crim.   P.

32.1(a)(2)(E).

     Because the record is clear that Adams was appointed an attor-

ney who was present and represented her at her revocation hearing,

we find no reversible error. See generally United States v. Olano,

507 U.S. 725, 731-32 (1993).

     In accordance with Anders, we have examined the entire record

in this case and find no reversible error.*         We therefore affirm

the conviction and sentence.        This court requires that counsel

inform his client, in writing, of her right to petition the Supreme

Court of the United States for further review.        If the client re-

quests that a petition be filed, but counsel believes that such a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.      Counsel's motion must

state that a copy thereof was served on the client.




     *
       Despite notice by the court, Adams has not filed a pro se
supplemental brief.


                                    2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the record and briefs, and

oral argument would not aid the decisional process.




                                                         AFFIRMED




                                3